MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                            Sep 29 2020, 9:06 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
Richmond, Indiana                                        Attorney General of Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Gary Lee Voiles, Jr.,                                    September 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-267
        v.                                               Appeal from the Wayne Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Kolger,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         89C01-1805-F2-8



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020                    Page 1 of 14
                                             Case Summary
[1]   In this interlocutory appeal, Gary Voiles appeals the trial court’s order denying

      his motion to suppress evidence seized as a result of an encounter with law

      enforcement. We affirm.


                                                     Issue
[2]   Voiles raises one issue for our review, which we revise and restate as whether

      the trial court erred by denying Voiles’ motion to suppress evidence.


                                                     Facts
[3]   On April 27, 2018, Captain William Shake with the City of Richmond Police

      Department was parked in Richmond and observed two males pass by in a

      vehicle. The driver of the passing vehicle was a white male with “dark hair and

      a beard” and “tattoos on his right arm.” Tr. Vol. II p. 9. Captain Shake

      believed the driver to be Christopher Eliton, whom Captain Shake knew to be a

      habitual traffic offender with a suspended driver’s license. Captain Shake had

      seen Eliton two weeks earlier, and Eliton also had dark hair, a dark beard, and

      tattoos on his right arm. Captain Shake knew that Eliton “had been arrested in

      February 2018 . . . for a controlled substance violation.” Id.


[4]   Captain Shake began following the vehicle. Captain Shake radioed Officer

      Tyler Smith, who was patrolling with Officer Julia Shank, to assist in

      identifying Eliton because Captain Shake was unable to identify Eliton on his

      own. Captain Shake followed the vehicle for approximately “[a] minute to a

      minute and a half.” Id. at 20. The vehicle pulled into a car wash parking lot,
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 2 of 14
      and Captain Shake pulled in behind the vehicle and activated his emergency

      lights. Captain Shake did not run the vehicle’s license plate information to

      determine the vehicle’s owner prior to approaching the vehicle. The driver did

      not commit any traffic infractions during the time Captain Shake was observing

      the vehicle.


[5]   At 10:48 p.m., Captain Shake exited his marked police vehicle and approached

      Carico’s vehicle. Captain Shake ordered the driver to throw the keys out of the

      vehicle to prevent a pursuit. Captain Shake approached the vehicle and asked

      the two men for their names. At approximately the same time, Officers Smith

      and Shank also arrived on the scene. Officer Smith looked inside the vehicle at

      the driver to determine whether Eliton was the driver. The driver identified

      himself as John Carico, 1 and the passenger identified himself as Voiles.


[6]   The officers asked the men for identification; Carico did not “have any identity

      or ID cards with him”, and Voiles produced his prison identification card. Id.

      at 26. Captain Shake returned to his vehicle to run both names through

      dispatch and to obtain a photograph of Carico to confirm his identity. As

      Captain Shake walked back to his vehicle, Officer Smith told Captain Shake

      that the driver was not Eliton.




      1
        The transcript spells Carico’s last name as “Carrico.” Tr. Vol. II p. 11. Captain Shake’s police report,
      which was admitted into evidence, spells Carico’s last name as “Carico”; therefore, we will use this spelling
      for consistency. Ex. Vol. I p. 3.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020                 Page 3 of 14
[7]   While Captain Shake was running the names, Officer Smith again approached

      Captain Shake and reported that Voiles “was fidgeting around a lot with his

      hands,” and was “eating . . . hard candies, . . . multiple of them, rapidly.” Id. at

      41. Officer Smith also observed Voiles light a cigarette, and Voiles was visibly

      shaking. Officer Smith believed that Voiles was lighting a cigarette because he

      was nervous and to mask any odors that may be in the air. Captain Shake

      called for a canine officer to conduct an open air sniff. Captain Shake learned

      from dispatch that Carico had a suspended license, and Captain Shake began

      writing a citation for Carico.


[8]   The canine officer arrived at 10:57 p.m. and conducted an open air sniff while

      Captain Shake was still writing Carico’s citation. Carico and Voiles remained

      inside the vehicle during the open air sniff, and the canine officer alerted to the

      presence of illegal substances. Officer Smith asked Voiles to step out of the

      vehicle and asked Voiles if he had any weapons on his person. Voiles indicated

      that he possibly had a pocketknife or a box cutter in his pocket. Officer Smith

      conducted a pat down of Voiles’ person and felt an object in the coin pocket of

      Voiles’ pants that Officer Smith believed to be illegal substances. Officer Smith

      removed a “really tightly packaged plastic baggie of powdered substance,”

      which Officer Smith believed to be heroin. Id. at 44. Voiles was then taken into

      custody. Officers found multiple empty plastic baggies in the passenger door of

      Carico’s vehicle, which officers believed to be associated with drug use, as well

      as a digital scale near the passenger seat.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 4 of 14
[9]    The officers did not find contraband on Carico’s person, and Captain Shake

       issued Carico a citation for driving with a suspended driver’s license. Voiles

       was taken to the jail and strip searched, and officers found multiple bags of

       heroin and methamphetamine concealed on Voiles’ person.


[10]   On May 1, 2018, the State charged Voiles with Count I, dealing in

       methamphetamine, a Level 2 felony; and Count II, dealing in a narcotic drug, a

       Level 4 felony. The State separately filed an information alleging Voiles was a

       habitual offender.


[11]   On November 26, 2018, Voiles filed a motion to suppress evidence, arguing

       that his seizure violated the Fourth Amendment to the United States

       Constitution and Article 1, Section 11 of the Indiana Constitution. Voiles

       argued that evidence discovered on Voiles’ person should be suppressed

       because continuing the investigatory stop after the officers discovered Carico

       was not Eliton was unreasonable under Holly v. State, 918 N.E.2d 323 (Ind.

       2009). The trial court held a suppression hearing on April 8, 2019. After the

       suppression hearing and additional briefing by the parties, the trial court entered

       an order on May 13, 2019, denying Voiles’ motion to suppress evidence.


[12]   Voiles filed his first motion to certify the trial court’s order for interlocutory

       appeal, which the trial court denied on June 3, 2019. Voiles renewed his

       motion on December 27, 2019, which the trial court granted. The trial court

       certified its order denying Voiles’ motion to suppress evidence for interlocutory




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 5 of 14
       appeal on January 9, 2020. On February 26, 2020, our Court accepted the

       interlocutory appeal.


                                                       Analysis
[13]   Voiles argues his rights under the Fourth Amendment of the United States

       Constitution 2 were violated during the stop; and, therefore, the trial court erred

       by denying his motion to suppress evidence discovered on his person during the

       stop. “When a trial court denies a motion to suppress evidence, we necessarily

       review that decision ‘deferentially, construing conflicting evidence in the light

       most favorable to the ruling.’” Marshall v. State, 117 N.E.3d 1254, 1258 (Ind.

       2019) (quoting Robinson v. State, 5 N.E.3d 362, 365 (Ind. 2014)), cert. denied, 140
S. Ct. 113 (2019). We, however, consider any substantial and uncontested

       evidence favorable to the defendant. Id. We review the trial court’s factual

       findings for clear error, and we decline invitations to reweigh evidence or judge

       witness credibility. Id. “If the trial court’s decision denying ‘a defendant’s

       motion to suppress concerns the constitutionality of a search or seizure,’ then it

       presents a legal question that we review de novo.” Id. (quoting Robinson, 5
N.E.3d at 365).




       2
        In his brief, Voiles references Article 1, Section 11 of the Indiana Constitution; however, Voiles does not
       articulate a separate argument under the Indiana Constitution. Accordingly, his claim under the Indiana
       Constitution is waived. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (“Because Abel presents no
       authority or independent analysis supporting a separate standard under the state constitution, any state
       constitutional claim is waived.”).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020                  Page 6 of 14
[14]   The Fourth Amendment to the United States Constitution protects citizens

       against unreasonable searches and seizures by prohibiting them without a

       warrant supported by probable cause. U.S. Const. amend. IV. “The

       fundamental purpose of the Fourth Amendment to the United States

       Constitution is to protect the legitimate expectations of privacy that citizens

       possess in their persons, their homes, and their belongings.” Taylor v. State, 842
N.E.2d 327, 330 (Ind. 2006). This protection has been “extended to the states

       through the Fourteenth Amendment.” Bradley v. State, 54 N.E.3d 996, 999

       (Ind. 2016). “As a deterrent mechanism, evidence obtained in violation of this

       rule is generally not admissible in a prosecution against the victim of the

       unlawful search or seizure absent evidence of a recognized exception.” Clark v.

       State, 994 N.E.2d 252, 260 (Ind. 2013).


[15]   Under Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868 (1968), an officer may “stop

       and briefly detain a person for investigative purposes,” so long as he can “point

       to specific and articulable facts which, taken together with rational inferences

       from those facts, reasonably warrant that intrusion.” Kelly v. State, 997 N.E.2d
1045, 1051 (Ind. 2013) (internal citations omitted). “A Terry stop, thus, is

       permissible without a warrant or probable cause if the officer has reasonable

       suspicion to justify the stop.” Id.


[16]   “Reasonable suspicion to justify an investigative stop must be based on specific

       and articulable facts known to the officer at the time of the stop that lead the

       officer to believe that criminal activity may be afoot.” Finger v. State, 799
N.E.2d 528, 533 (Ind. 2003) (quotations omitted). “Reasonable suspicion

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 7 of 14
       requires more than mere hunches or unparticularized suspicions.” Id. “An

       officer must be able to point to specific facts giving rise to reasonable suspicion

       of criminal activity.” Id. The standard does not, however, “require absolutely

       certainty of illegal activity.” Rutledge v. State, 28 N.E.3d 281, 290 (Ind. Ct. App.

       2015).


[17]   Voiles argues that Captain Shake did not have reasonable suspicion to conduct

       an investigatory stop and, even if Captain Shake had reasonable suspicion to

       conduct the investigatory stop, Captain Shake had no reasonable suspicion to

       extend the stop after asking for the driver’s name and discovering that the driver

       was not Eliton. Voiles argues, in part, that our Supreme Court’s opinion in

       Holly v. State, 918 N.E.2d 323 (Ind. 2009), and this Court’s opinion in Johnson v.

       State, 21 N.E.3d 841 (Ind. Ct. App. 2014), trans. denied, require a conclusion

       that Captain Shake did not have reasonable suspicion to conduct or extend the

       investigatory stop.


[18]   In Holly v. State, 918 N.E.2d 323 (Ind. 2009), law enforcement ran a routine

       license plate check of a vehicle while the vehicle was traveling on a street in

       Indianapolis. The check revealed the vehicle was registered to a woman named

       Terry Sumler, who had a suspended driver’s license. Law enforcement

       conducted a traffic stop to identify the driver of the vehicle. When the officer

       approached the vehicle, officers discovered that the male driver was Holly, and

       Sumler was one of the passengers in the vehicle. The officer asked Holly for a

       driver’s license, which Holly did not have; however, Holly and the other

       passengers provided the officer with identifying information. After running the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 8 of 14
       information, the officer discovered that Holly’s driver’s license was also

       suspended. The officer ordered Holly and the passengers out of the vehicle and

       conducted a search of the vehicle. The search yielded marijuana in the vehicle,

       and Holly admitted the marijuana belonged to him.


[19]   The State charged Holly with possession of marijuana, a Class A misdemeanor,

       and a bench trial was held. At the bench trial, Holly moved to suppress the

       evidence arguing that “the officers lacked reasonable suspicion to search the

       vehicle after discovering that the driver was not the registered owner.” Holly,
918 N.E.2d at 324. The trial court denied Holly’s motion to suppress evidence.

       Our Supreme Court held that the officer had reasonable suspicion under the

       Fourth Amendment to initiate the investigatory Terry stop because the officer

       was unable to observe the driver before initiating the stop.


[20]   Our Supreme Court, however, went on to address the “stubbornly clear” fact

       that, before the officer asked Holly to produce his driver’s license, the officer

       “knew that Holly was not the owner of the vehicle.” Holly, 918 N.E.2d at 326.

       Our Supreme Court went on to conclude that:


               It is of no import that Officer Ross had already initiated a lawful
               stop before he first observed the driver. Reasonable suspicion to
               pull a car over does not confer unconditional authority to request
               the driver’s license and registration. . . . In sum there is simply
               nothing in this record justifying any further inquiry subsequent to
               the valid Terry stop.
Id. at 326.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 9 of 14
[21]   Our Court then applied our Supreme Court’s analytical framework in Johnson v.

       State, 21 N.E.3d 841 (Ind. Ct. App. 2014), trans. denied. There, law enforcement

       was following a vehicle, ran a routine license plate check, and discovered the

       vehicle was registered to Ashley Boyd, who had a suspended driver’s license.

       After following the vehicle for about two miles and observing no traffic

       violations, officers initiated a traffic stop. The officer approached the vehicle

       and discovered Johnson, a male, was the driver. Boyd was a passenger in the

       vehicle, and she acknowledged that it was her vehicle and that her driver’s

       license was suspended. Still, the officer asked Johnson for his identification

       “because he wanted to confirm that the driver was not Ashley Boyd.” Johnson,
21 N.E.3d at 843. The officers discovered that Johnson’s driver’s license was

       also suspended, and Johnson was charged with driving while suspended, a

       Class A misdemeanor. The trial court denied Johnson’s motion to suppress

       evidence as violative of Johnson’s Fourth Amendment rights, and our Court

       reversed.


[22]   Johnson “[did] not challenge the validity of Deputy Wendel’s initial

       investigatory stop [in light of Armfield]. Rather, Johnson contend[ed] that, after

       passenger Boyd identified herself as the vehicle’s owner, Deputy Wendel

       became aware” that Boyd was not the driver. Id. at 844-45. Therefore,

       “Deputy Wendel should have ended the traffic stop” in light of Holly. Id. at

       845. Our Court found that, “[b]y [the officer’s] own testimony, he had no

       reason to disbelieve Boyd’s statement. In other words, he no longer had

       reasonable suspicion that Boyd was driving while suspended.” Id. at 845.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 10 of 14
       Therefore, our Court concluded that, “[o]nce Boyd identified herself and

       Deputy Wendel had no reason to disbelieve her, the deputy had no reasonable

       suspicion to ask Johnson for his license or otherwise extend the stop.” Id. at

       846. Our Court also stated that: “To the extent that Deputy Wendel may have

       felt he needed to confirm Boyd’s truthful statement as to her identity, we fail to

       see how his request to see Johnson’s driver’s license could possibly confirm it.”
Id.


[23]   Here, Captain Shake conducted the investigatory stop because he believed

       Carico to be Eliton, whom Captain Shake knew to be a habitual traffic offender

       with a suspended driver’s license. Carico and Eliton both were white males

       with dark hair, a beard, and tattoos on their right arms. Captain Shake did not

       run the license plate information prior to approaching the vehicle to determine

       the vehicle’s owner. Captain Shake, however, contacted Officer Smith to help

       identify Eliton. Although Captain Shake was not completely certain of the

       driver’s identity when he initiated the investigatory stop, reasonable suspicion

       under the Fourth Amendment does not require complete certainty. See

       Rutledge, 28 N.E.3d at 290; see also Jones v. State, 101 N.E.3d 249, 255 (Ind. Ct.

       App. 2018) (finding sufficient evidence of reasonable suspicion when law

       enforcement stopped the defendant who was travelling with a passenger who

       matched the physical description of a wanted felon with multiple warrants),

       trans. denied.


[24]   The State properly notes that “[i]t is of no consequence that the driver was not,

       in fact, Eliton” because, “[e]ven if a court ultimately finds that no violation of a

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 11 of 14
       traffic law occurred, an officer does not violate the Fourth Amendment so long

       as reasonable suspicion existed at the time of the stop.” Appellee’s Br. p. 11

       (citing Sanders v. State, 989 N.E.2d 332, 335-36 (Ind. 2013)). Accordingly, we

       conclude that, based on Captain Shake’s belief that the driver was Eliton, who

       was a habitual traffic violator with a suspended driver’s license, Captain Shake

       had knowledge of specific and articulable facts that led Captain Shake “to

       believe that criminal activity may be afoot.” Finger, 799 N.E.2d at 533. Thus,

       Captain Shake had reasonable suspicion to conduct an investigatory stop of

       Carico’s vehicle.


[25]   Next, Voiles contends that, even if Captain Shake had reasonable suspicion to

       conduct the investigatory stop, Captain Shake no longer had reasonable

       suspicion, pursuant to Holly and Johnson, after the driver identified himself as

       Carico. In both Holly and Johnson, it was readily apparent when the officers

       approached the vehicles that the male drivers of the vehicles were not the

       female owners of the vehicles with suspended driver’s licenses. Here, when

       Captain Shake approached Carico’s vehicle, it was not immediately apparent to

       Captain Shake that Carico was not Eliton, and Captain Shake asked for the

       driver’s identification. Accordingly, we do not find Holly and Johnson

       controlling here.


[26]   Although Carico identified himself, Carico did not have his driver’s license in

       his possession. Indiana Code Section 9-24-13-39(a) requires a driver to have his

       driver’s license in his “immediate possession when driving or operating a motor

       vehicle.” Under Indiana Code Section 9-24-13-5, a person who violates

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 12 of 14
       Indiana Code Section 9-24-13-3 commits a Class C infraction. Accordingly,

       once Carico failed to present his driver’s license, Captain Shake had probable

       cause to believe that Carico committed an infraction. It is well settled that an

       officer may detain a person that has committed an infraction. See Ind. Code §

       34-28-5-3(a). 3 Although Captain Shake soon discovered that Carico was not

       Eliton, Captain Shake already was aware of an infraction at that point and

       could detain Carico.


[27]   Captain Shake then ran Carico’s information and learned that Carico’s driver’s

       license was suspended. As Captain Shake was writing the citation, the canine

       officer arrived and conducted an open air sniff of the vehicle. The canine

       officer alerted to the presence of illegal substances, resulting in Voiles’ arrest.

       Voiles makes no argument with respect to the canine sniff. 4 The trial court

       properly denied Voiles’ motion to suppress evidence discovered as a result of

       the investigatory stop.




       3
           Indiana Code Section 34-28-5-3(a) provides:

                Whenever a law enforcement officer believes in good faith that a person has committed an
                infraction or ordinance violation, the law enforcement officer may detain that person for a time
                sufficient to:
                (1) inform the person of the allegation;
                (2) obtain the person’s:
                  (A) name, address, and date of birth; or
                  (B) driver’s license, if in the person’s possession; and
                (3) allow the person to execute a notice to appear.
       4
        Voiles also makes no argument regarding the search of his person after the canine sniff. Accordingly, we do
       not address the search of his person.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020                  Page 13 of 14
                                                 Conclusion
[28]   Based on the foregoing, we find that the trial court properly denied Voiles’

       motion to suppress evidence. Accordingly, we affirm.


[29]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-267 | September 29, 2020   Page 14 of 14